Citation Nr: 0805483	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  06-04 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina




THE ISSUE

Entitlement to service connection for a right knee 
disability.




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel








INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
January 1996 to June 1996 with unspecified periods of service 
in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal been accomplished.  

2.  Although service medical records reflect a knee injury 
while on active duty for training in the Army National Guard, 
no chronic right knee disability was shown in service.

3.  The only competent and persuasive medical opinion to 
directly address the question of whether there exists a 
medical nexus between any current right knee disability and 
service weighs against the claim.  


CONCLUSION OF LAW

A chronic right knee disability was not incurred in or 
aggravated during a period of active duty for training.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in January 2005.  That letter, issued before a rating 
action was entered by the RO, notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in any 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  Clearly, the January 
2005 pre-rating letter meets Pelegrini's content of notice 
requirements, as well as the VCAA's timing of notice 
requirement.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  A March 2006 
VA letter informed the appellant how disability ratings and 
effective dates are assigned and the type of evidence that 
impacts those determinations.  The timing of this notice also 
is not shown to prejudice the veteran.  Because in the 
decision herein the Board denies service connection for the 
claimed disability, no disability rating or effective date is 
being, or is to be assigned.  Hence, there is no possibility 
of prejudice to the appellant under the notice requirements 
of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service and National Guard medical records; post-service 
private medical records; as well as the report of a VA 
examination.  Also of record and considered in connection 
with the claim are various written statements by the veteran.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Active 
military, naval, or air service includes any period of active 
duty for training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred in 
the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 
38 C.F.R. § 3.6(a) (2007).  Active military, naval, or air 
service also includes any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled from an injury incurred in the line of duty.  Id.  
Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated, 
while performing ACDUTRA or from injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1110 (West 2002).

ACDUTRA includes full-time duty performed by members of the 
National Guard of any State or the Reserves.  38 C.F.R. 
§ 3.6(c) (2007).  INACDUTRA includes duty other than full-
time duty performed by a member of the Reserves or the 
National Guard of any State.  38 C.F.R. § 3.6(d) (2007). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v.  
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Factual Background and Analysis

Initially addressing the question of current disability, the 
Board notes that the record is replete with assessments of 
right knee pain.  The Board notes, however, that pain, alone, 
without evidence of underlying pathology, does not constitute 
competent evidence of a disability for VA purposes.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); Evans 
v. West, 12 Vet. App. 22, 31-32 (1998).  

The Board also notes, however, that most recently, the 
December 2005 VA examiner diagnosed right anterior cruciate 
ligament tear with surgical repair and right meniscus tear 
with surgical repair.  While this evidence supports a finding 
of a current right knee disability, the claim must, 
nonetheless, be denied on the basis of medical nexus.

The medical evidence does not reflect the presence of a 
chronic right knee disability during the veteran's period of 
ACDUTRA.  Further, the few records available for this six-
month period do not include either an enlistment or discharge 
examination.  

Service treatment records for the veteran's period of service 
in the Army National Guard show that the veteran was seen in 
April 1998 for a complaint of right knee pain for two months.  
There is no indication in the record whether the veteran was 
on ACDUTRA at this time.  The veteran was positive for edema, 
crepitis and limited range of motion.  Patellofemoral joint 
syndrome (PFJS) was assessed and he was prescribed a 
quadriceps tightening exercise.  In March 2000, while on 
ACDUTRA, the veteran landed awkwardly on another soldier 
while playing basketball during physical training.  He felt 
numbness to his right knee and was not able to stand alone.  
The veteran was treated at the Army Medical Center at Fort 
Irwin, California, for a right knee strain and contusion.  
Service records also show that this injury was deemed 
incurred in the line of duty and that the veteran 
subsequently was placed on profile several times for his 
right knee injury and knee pain.

Approximately 41/2 years later, private medical records dated 
in September 2004 include a magnetic resonance imaging (MRI) 
scan of the right knee that showed disruption of the anterior 
cruciate ligament, a tear involving the posterior horn of the 
lateral meniscus, and joint effusion.  Private medical 
records of Dr. J.N.R., Jr., dated from October 2004 to March 
2005, describe the veteran's November 2004 arthroscopy of the 
right knee with partial lateral meniscectomy and 
arthroscopic-assisted anterior cruciate ligament 
reconstruction using bone-patellar tendon-bone autologous 
graft and follow-up treatment.  For example, a January 2005 
record reveals that the veteran was fitted for a knee brace 
and a February 2005 record shows that the veteran could 
resume jogging but could not play basketball until May 2005.  

However, there is no competent and persuasive evidence of a 
nexus between any current right knee disability and service.  
Significantly, the Board notes that the only competent and 
persuasive medical opinion to address whether there exists a 
medical nexus between a current right knee disability and 
service weighs against the veteran's claim.  The December 
2005 VA examiner, after a review of the claims file, stated 
that he could not opine without resorting to speculation 
whether the veteran's current right knee condition was 
related to his March 2000 line of duty injury in the Army 
National Guard or if it was aggravated by the pre-existing 
knee condition reported in the April 1998 Army National Guard 
medical record.  The examiner stated that there was no 
radiological or MRI evidence to show if the veteran had any 
ligament or meniscus tear during the 1998 injury and there 
was no documentation to show that there was any injury to the 
ligaments or meniscus during that 1998 visit.

The Board finds that the December 2005 examiner's opinion 
constitutes probative and dispositive evidence on the medical 
nexus question.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

In addition to the medical evidence, the Board has considered 
the veteran's assertions in his written statements.  However, 
to whatever extent these assertions are being offered on the 
medical nexus question, the Board points out that questions 
of medical diagnosis and causation are within the province of 
medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-
38  (1994).  As the veteran is a layperson without the 
appropriate medical training and expertise, he is, of course, 
not competent to provide a probative opinion on a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, any lay assertions in 
this regard have no probative value.

Under these circumstances, the Board must conclude that the 
claim for service connection for a right knee disability must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for a right knee disability is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


